Case 19-60839-6   Doc 2   Filed 06/06/19 Entered 06/06/19 18:50:43   Desc Main
                            Document     Page 1 of 9
Case 19-60839-6   Doc 2   Filed 06/06/19 Entered 06/06/19 18:50:43   Desc Main
                            Document     Page 2 of 9
Case 19-60839-6   Doc 2   Filed 06/06/19 Entered 06/06/19 18:50:43   Desc Main
                            Document     Page 3 of 9
Case 19-60839-6   Doc 2   Filed 06/06/19 Entered 06/06/19 18:50:43   Desc Main
                            Document     Page 4 of 9
Case 19-60839-6   Doc 2   Filed 06/06/19 Entered 06/06/19 18:50:43   Desc Main
                            Document     Page 5 of 9
Case 19-60839-6   Doc 2   Filed 06/06/19 Entered 06/06/19 18:50:43   Desc Main
                            Document     Page 6 of 9
Case 19-60839-6   Doc 2   Filed 06/06/19 Entered 06/06/19 18:50:43   Desc Main
                            Document     Page 7 of 9
Case 19-60839-6   Doc 2   Filed 06/06/19 Entered 06/06/19 18:50:43   Desc Main
                            Document     Page 8 of 9
Case 19-60839-6   Doc 2   Filed 06/06/19 Entered 06/06/19 18:50:43   Desc Main
                            Document     Page 9 of 9
